Name: 81/280/EEC: Commission Decision of 1 April 1981 on the approval of a programme for the improvement of the pigmeat processing sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-07

 Avis juridique important|31981D028081/280/EEC: Commission Decision of 1 April 1981 on the approval of a programme for the improvement of the pigmeat processing sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 123 , 07/05/1981 P. 0036 - 0036****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 1 APRIL 1981 ON THE APPROVAL OF A PROGRAMME FOR THE IMPROVEMENT OF THE PIGMEAT PROCESSING SECTOR IN ENGLAND AND WALES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/280/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 24 JULY 1980 THE GOVERNMENT OF THE UNITED KINGDOM FORWARDED THE PROGRAMME FOR THE IMPROVEMENT OF THE PIGMEAT PROCESSING SECTOR IN ENGLAND AND WALES ; WHEREAS THIS PROGRAMME CONCERNS THE MODERNIZATION AND EXPANSION OF THE SLAUGHTER AND PROCESSING FACILITIES OF THE PIGMEAT SECTOR WITH THE AIM OF ASSISTING THE CREATION OF A MODERN , EFFICIENT , FLEXIBLE AND COMPETITIVE PROCESSING INDUSTRY IN THIS SECTOR IN ORDER TO STABILIZE THE PROFIT LEVEL IN THIS SECTOR ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME INCLUDES SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , TO SHOW THAT THE OBJECTIVES LISTED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE ABOVEMENTIONED SECTOR ; WHEREAS THE ESTIMATED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE IMPROVEMENT OF THE PIGMEAT PROCESSING SECTOR IN ENGLAND AND WALES WHICH WAS FORWARDED BY THE GOVERNMENT OF THE UNITED KINGDOM ON 24 JULY 1980 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 1 APRIL 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION